             Case 3:19-bk-30431-SHB                             Doc 5 Filed 02/18/19 Entered 02/18/19 10:26:41                              Desc
                                                                Main Document     Page 1 of 2
B2030 (Form 2030) (12/15)
(as adapted for potential use for a flat fee agreement in a chapter 13 case under E.D. Tenn. LBR 2016-1(b))
                                                               United States Bankruptcy Court
                                                                      Eastern District of Tennessee
 In re       Mario Martelli Mosley                                                                             Case No.
                                                                                   Debtor(s)                   Chapter       13

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept a flat fee of                                     $                   3,750.00
             Prior to the filing of this statement I have received                                         $                        0.00
             Balance Due                                                                                   $                   3,750.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):           By debtor through Ch 13 plan

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a other person or persons who are not members or associates of my law firm.
            A copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed, subject to the exceptions in paragraph 6, to render legal service to the debtor(s) for all
         aspects of the bankruptcy case, including:

       a. Representation of the debtor in contested bankruptcy matters;
       b. [Other provisions as needed]
               i. Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a
               petition in bankruptcy;
               ii.Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
               iii.Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
               thereof;

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following services:

            a.    Any services, fees, and expenses in connection with an adversary proceeding under Fed. R. Bankr. P. 7001;

            b.    Any services, fees, and expenses in connection with a contempt proceeding;

            c.    Any services, fees, and expenses in connection with the employment of an expert witness; and

            d.    Any services, fees, and expenses in connection with an appeal.


7.     In the event that I provide services that fall within the preceding paragraph 6, I have agreed to be paid 250.00 (per hour), after court
       approval, based on a consideration of the benefit and necessity of such services to the debtor(s) and the other factors set forth in 11 U.S.C. §
       330.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 3:19-bk-30431-SHB                              Doc 5 Filed 02/18/19 Entered 02/18/19 10:26:41                        Desc
                                                                Main Document     Page 2 of 2
 In re       Mario Martelli Mosley                                                                   Case No.
                                                               Debtor(s)

                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
                                               (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 18, 2019                                                          /s/ Cynthia T. Lawson
     Date                                                                       Cynthia T. Lawson 018397
                                                                                Signature of Attorney
                                                                                Bond, Botes & Lawson, P.C.
                                                                                6704 Watermour Way
                                                                                Knoxville, TN 37912
                                                                                (865) 938-0733 Fax: (865) 938-7931
                                                                                cynthialawson@bbllawgroup.com
                                                                                Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
